COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jay Baksa v. Rebecca McGuire

Appellate case number:      01-16-00337-CV

Trial court case number:    2013-73614-B

Trial court:                152nd District Court of Harris County

       Appellant, Jay Baksa, has filed a motion asking the Court to withdraw Alexander
B. Wathen as appellant’s counsel of record in this appeal and extend the deadline to file
appellant’s brief. We grant the motion.

        Alexander B. Wathen is directed to immediately notify appellant “of any deadlines
or settings that the attorney knows about at the time of the withdrawal but that were not
previously disclosed to [appellant]” and file a copy of the notice provided to appellant
with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

      The Clerk of this Court is directed to note Alexander B. Wathen’s withdrawal as
counsel of record for appellant on the docket of this Court.

      Appellant’s brief is due to be filed in this appeal no later than 30 days from
the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: February 28, 2017